Citation Nr: 1825440	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-28 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss prior to August 29, 2016.

2.  Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss on or after August 29, 2016.

3.  Entitlement to an evaluation in excess of 10 percent for granulomas of the lungs.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1983 to November 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In February 2018, the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  During the hearing, the Veteran indicated that he wanted to revoke representation by the Texas Veterans Commission and proceed without representation.

The Board recognizes that the Veteran attempted to raise the issue of entitlement to service connection for sleep apnea during the February 2018 hearing.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Bilateral Hearing Loss

The Veteran was most recently afforded a VA examination in August 2016 in connection with his claim for an increased evaluation for bilateral hearing loss.  Since that examination, in a statement received in November 2017, the Veteran reported that his hearing had progressively worsened and that he should be entitled to a higher evaluation.  During the February 2018 hearing, he also reported that he had his hearing aids adjusted in October 2017 because there was a change in his hearing.  He further indicated that he experienced difficulties in his job at a casino because he was unable to hear voices on the radio used for communication, which was specifically due to the different pitches in different voices.  Given that the Veteran has reported a worsening in his hearing since the his last VA examination, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Lungs

During the February 2018 hearing, the Veteran reported that he received treatment from Dr. J.R. (initials used to protect privacy).  The Veteran indicated that he had submitted some records of such treatment; however, a review of the claims file shows that it does not contain any updated records.  Accordingly, a remand is necessary to obtain and associate these records with the file.

Moreover, the Veteran was provided a VA examination in August 2016 in connection with his claim.  The examiner indicated that pulmonary function testing (PFT) did not accurately reflect the Veteran's pulmonary function and noted that an explanation would be provided in the remarks section of the examination report.  However, in that section, the examiner indicated that there was no definite new pulmonary infiltrate or pleural effusion that was identified, in addition to providing PFT findings.  No other rationale was provided.  Thus, because a clear rationale was not provided, an additional VA examination addressing the rating criteria is needed to ascertain the current severity and manifestations of this disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss and lung granulomas.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  Specifically, a request should be made to obtain records from Dr. J.R. (identified during February 2018 hearing).

The AOJ should also obtain any outstanding VA treatment records.

2.  After obtaining any outstanding medical records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include the Maryland CNC test and a pure tone audiometry test.

The examiner is requested to review all pertinent records associated with the claims file.  He or she should also discuss the effect of the disability on his occupational functioning and daily activities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected granulomas of the lungs.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including pulmonary function testing (PFT). 

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the Forced Vital Capacity (FVC) and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).  

The examiner should also indicate which PFT result most accurately reflects the Veteran's level of disability resulting from the granulomas of the lungs and provide an explanation for that conclusion. 

In addition to PFT findings, the examiner should indicate whether the Veteran's granulomas of the lungs result in maximum exercise capacity less 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; cor pulmonale or pulmonary hypertension; or, required outpatient oxygen therapy.

If the examiner is unable to distinguish between the symptoms associated with service-connected granulomas of the lungs and any symptoms associated with a nonservice-connected disorder, he or she should state so in the report and provide an explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file must be made available to the examiner for review.

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  
38 C.F.R. §§ 3.158, 3.655. 

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




